Citation Nr: 1713735	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-22 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for depression and anxiety.

2.  Entitlement to service connection for chronic hepatitis C.

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for swollen joints.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1978 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that while the Veteran was previously represented by a private attorney, the attorney withdrew representation in a letter dated in July 2012.  The attorney provided notice to the Veteran of the withdrawal of representation, and the Veteran has not objected to the attorney's withdrawal of representation.  Since the private attorney withdrew in July 2012, the Veteran has not appointed a new attorney, agent, or representative, and she is thus unrepresented.

The Board also notes that, in the VA Form 9 submitted in August 2012, the Veteran indicated that she wanted to provide testimony at a Travel Board hearing.  The Veteran was notified in August 2016 that her hearing was scheduled for October 18, 2016 at the RO.  However, the Veteran failed to report for the hearing.  Therefore, her request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the Veteran's electronic file, the Board finds that additional development is required before the Veteran's claims for entitlement to service connection for depression and anxiety, for chronic hepatitis C, for chronic fatigue syndrome and for swollen joints can be adjudicated.  The Veteran asserts these disabilities are related to her time in service.

The record reflects that in December 2008 the Veteran was granted Social Security Administration (SSA) disability benefits for hepatitis C, depression, anxiety, right arm pain, bilateral carpal tunnel syndrome, left shoulder torn rotator cuff, and bulging disc lower back.  However, the only information from SSA that has been associated with the claims file are copies of letters indicating the grant of benefits and providing information pertaining to the Veteran's dependents.  The medical records upon which the decision was based have not been associated with the file, and these records may be relevant to this appeal.  Accordingly, these records must be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

The Veteran's service treatment records (STRs) show that she was treated for complaints of knee pain, shoulder problems, foot pain and hip pain during her time in service.  A STR dated September 1978 indicates she was diagnosed with chondromalacia during service.  Post-service medical records indicate the Veteran sought treatment for joint pain, including knee pain, after her discharge from service.  The Veteran should be afforded a VA examination to determine whether or not she currently experiences any joint disability which is either causally or etiologically related to any incident of service.

The Veteran should also be afforded a VA examination in order to determine whether it is at least as likely as not that her diagnosis of hepatitis C is causally or etiologically related to any incident of service, to include her in-service caesarian section, documented in her STRs.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical treatment records and associate them with the electronic file, to the extent possible.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertinent to her claims reflecting treatment received since February 2010.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records.

3.  Request from SSA copies of any disability benefit determinations as well as copies of the medical records on which such determination was based.  If the records are unavailable, the electronic file should be annotated as such and the Veteran notified of such.

4.  Schedule the Veteran for a VA examination with an orthopedist or orthopedic surgeon to determine the nature and etiology of any joint disorders, including swollen joints.  The electronic file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported.  If an orthopedist or orthopedic surgeon is not available in the Veteran's location, send the electronic file to an orthopedist or orthopedic surgeon for review after the examination has been conducted by an appropriate clinician (preferably a physician) and any necessary testing has been conducted.

Following review of the claims file, the orthopedist or orthopedic surgeon should respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed joint disorder is causally related to any incident in service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the reviewer is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.

5.  Schedule the Veteran for a VA examination to determine the etiology of her currently diagnosed hepatitis C.  The electronic file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported.

Following review of the electronic file, the examiner should provide an opinion as to whether it is at least as ls likely as not (a 50 percent probability or greater) that the Veteran's hepatitis C is etiologically related to her active service, to include a caesarian section.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the reviewer is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.

6.  Ensure that the requested development has been completed and undertake any additional development as may become necessary.

7.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







